Citation Nr: 1013995	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  02-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to April 
1990 and from November 1990 to June 1991.  He served in 
Southwest Asia in support of Operation Desert Shield/Storm 
from December 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the RO which determined, in pertinent part, that new and 
material evidence to reopen the Veteran's claim of service 
connection for schizophrenia and PTSD had not been submitted.

In July 2006, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for PTSD and remanded the matter for additional development.  
The development has been completed and the case is before the 
Board for further action.

The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran is not shown to have PTSD due to event or 
incident of his period of service.  His claimed stressor(s) 
could not be verified.


CONCLUSION OF LAW

The Veteran is not shown to have an acquired psychiatric 
disability manifested by PTSD due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2004 and August 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006 and in the August 2006 
letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted the current claim for service 
connection for PTSD in June 2001.  His alleged stressors were 
viewing dead bodies on the way to Kuwait City and seeing 
burning vehicles, tanks and oil fields.  As previously 
indicated, the Veteran served in Southwest Asia in support of 
Operation Desert Shield/Storm from December 1990 to May 1991.  
His DD Form 214 reflects a military occupational specialty 
(MOS) as a rifleman.

There are no complaints of, treatment for or findings of a 
psychiatric disorder during the Veteran's periods of service.  
His February 1990 separation physical examination and 
associated report of medical history completed in conjunction 
with his separation from his first period of service, are 
silent for complaints of findings of a psychiatric disorder 
such as PTSD. Available service treatment records (STRs) from 
his second period of service are likewise silent for 
complaints of, or treatment for a psychiatric disorder, such 
as PTSD.  Post service, while other psychopathology 
(schizophrenia) has been identified as early as 1995, there 
has been no confirmed diagnosis of PTSD.  In a July 2008 VA 
psychiatric examination undertaken for the initial assessment 
of PTSD, it was concluded in the report that the diagnosis 
was paranoid schizophrenia.  The examiner explained that the 
Veteran did not meet the criteria for PTSD.  In this regard, 
there was no evidence of military trauma or PTSD.  The Board 
is aware that certain VA treatment records, including a June 
2001 record, indicate the Veteran needs an assessment for 
PTSD.  Other records, including a June 2003 VA treatment 
record provisionally diagnose PTSD.   

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  

In June 2008, the RO Joint Services Records Research Center 
(JSRRC) coordinator determined that the Veteran had failed to 
submit information sufficient enough to allow for meaningful 
research of records to corroborate the occurrence of the 
claimed stressful events.  The JSSRC coordinator documented 
the efforts made to obtain information necessary to 
corroborate the claimed stressful events.  The JSSRC 
coordinator noted that the Veteran did, in fact, return the 
PTSD questionnaire.  However, the JSSRC coordinator noted 
that the returned questionnaire did not contain enough detail 
to allow for meaningful research of the military records.

Regardless of the lack of a confirmed diagnosis of PTSD, the 
fact remains that the evidence of record simply fails to 
verify the occurrence of claimed in-service stressor.  
Despite his contentions, without credible evidence of an in-
service stressor(s) the criteria for service connection for 
PTSD are not met.  The law is clear, that absent evidence of 
a combat-related stressor, the record must contain service 
records or other corroborative evidence that substantiates 
the occurrence of an in-service stressor.  See Gaines v. 
West, 11 Vet. App. at 357-58 (1998).

As the Veteran fails to provide evidence of an in-service 
stressor(s) during his time of service, service connection 
for PTSD is not warranted.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In July 2006, the Board denied the Veteran's claims for 
service connection for schizophrenia, finding that new and 
material evidence to reopen the claim had not been submitted.  
The Board found that new and material evidence had been 
submitted to reopen the claim for service connection for PTSD 
and remanded the matter for additional development.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In February 2009, the 
Court reversed the Board's July 2006 decision.  The Court 
determined that new and material evidence to reopen the 
Veteran's claim of service connection for schizophrenia had 
been submitted and remanded the matter for further 
development consistent with this reversal.  Specifically, the 
Court found that the Board erred in its evaluation of the lay 
evidence submitted by and on behalf of the Veteran.  

In this case, the service treatment records do not document 
any complaints, findings or diagnoses pertaining to a chronic 
psychiatric disorder.  However, post service treatment 
records extensively document treatment for paranoid 
schizophrenia.  During a December 1996 hearing before the 
Board, the Veteran and his father both testified that the 
Veteran's mental problems became evident after his service in 
the Gulf War.  The Father testified about the odd behavior 
the Veteran displayed, including difficulty maintaining 
employment, paranoid delusions and aggression towards family 
members.  As a result he took the Veteran for treatment and 
the Veteran was diagnosed with schizophrenia.  In subsequent 
treatment records it was repeated that the Veteran's odd 
behavior and mental problems began after his return from the 
Gulf War.  In a January 1995 report from the Neurology 
Consultants of Montgomery, it was indicated that the Veteran 
had sustained closed head trauma during a motor vehicle 
accident in 1985 (prior to service).  The report noted, "His 
father is convinced that something is wrong with his brain, 
possible related to this motor vehicle accident."

In a July 2008 VA examination for PTSD, the Veteran was 
diagnosed with paranoid schizophrenia.  Although the examiner 
found that the Veteran did not meet the criteria for PTSD, it 
was noted that the Veteran was in a stressful military 
experience when he first displayed symptoms of paranoia.  The 
examiner explained that it was generally recognized that 
schizophrenia usually occurred in early adulthood and was due 
to genetic vulnerability; however, it could be triggered by 
environmental stressors in early adulthood.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  Specifically, the Court 
held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.  Types of evidence that "indicate" a current 
disability may be associated with service include medical 
evidence that suggest a nexus but is too equivocal or lacking 
in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. 

Given the extensive history of treatment for paranoid 
schizophrenia, in light of the July 2008 VA examination 
findings and the multiple lay assertions by the Veteran and 
his family members, the Board finds that a VA examination is 
necessary to clarify etiology of the claimed paranoid 
schizophrenia.  In this regard, lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence of 
symptomatology does not have to be supported by other medical 
evidence of record and can be "sufficient in and of itself" 
to establish the facts asserted.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his paranoid 
schizophrenia.  The AMC/RO should request 
the Veteran to provide additional 
information regarding the 1985 motor 
vehicle accident, including the date and 
place of the accident, the name of the 
law enforcement agency that prepared the 
accident report, and the name and address 
of any treating medical facility.  After 
he has signed the appropriate releases, 
any previously unidentified record should 
be obtained and associated with the 
claims folder.  All attempts to procure 
such records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
them the opportunity to obtain and submit 
those records for VA review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and likely 
etiology of the claimed paranoid 
schizophrenia.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should specifically opine as 
to whether the paranoid schizophrenia at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or is otherwise 
etiologically related to his period of 
service.  

A complete rationale must be given for 
all opinions and conclusions expressed.  
To that end, the examiner should explain 
the normal progression of paranoid 
schizophrenia and its triggering factors, 
such as stressful military service, if 
applicable.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of all indicated 
development, the Veteran's claim should 
be readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.
 
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


